Name: Commission Regulation (EC) No 2103/2002 of 28 November 2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in South Africa prior to import into the European Community
 Type: Regulation
 Subject Matter: Africa;  marketing;  trade;  plant product
 Date Published: nan

 Avis juridique important|32002R2103Commission Regulation (EC) No 2103/2002 of 28 November 2002 approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in South Africa prior to import into the European Community Official Journal L 324 , 29/11/2002 P. 0011 - 0013Commission Regulation (EC) No 2103/2002of 28 November 2002approving operations to check conformity to the marketing standards applicable to fresh fruit and vegetables carried out in South Africa prior to import into the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 10 thereof,Whereas:(1) Article 7 of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(3), as last amended by Regulation (EC) No 2590/2001(4), lays down the requirements for approval of conformity checks performed prior to import into the Community by third countries which so request.(2) On 11 March 2002 the South African authorities sent the Commission a request for approval of checking operations performed by the Perishable Products Export Control Board (PPECB) under the responsibility of the Ministry of Agriculture. This states that the establishment in question has the necessary staff, equipment and facilities to carry out checks, that it uses methods equivalent to those referred to in Article 9 of Regulation (EC) No 1148/2001 and that the fresh fruit and vegetables exported from South Africa to the Community must meet standards equivalent to the Community marketing standards.(3) The information sent by the Member States and in the possession of the Commission shows that, between 1997 and 2002, imports of fresh fruit and vegetables from South Africa presented a relatively low incidence of non-conformity with the marketing standards.(4) Representatives of the South African inspection services are regular participants in international efforts to agree marketing standards for fruit and vegetables in the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE). South Africa is also taking part in the Scheme for the Application of International Standards for Fruit and Vegetables under the Organisation for Economic Cooperation and Development (OECD). Lastly, for a number of years the South African inspection services have taken part in various conferences and training activities organised by several Member States.(5) The conformity checks performed by South Africa should therefore be approved with effect from the date on which the administrative cooperation referred to in Article 7(8) of Regulation (EC) No 1148/2001 is established.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The checks on conformity to the marketing standards for fresh fruit and vegetables carried out by South Africa prior to importation into the Community shall be approved in accordance with the terms set out in Article 7 of Regulation (EC) No 1148/2001.Article 2Details of the official correspondent and inspection bodies in South Africa referred to in the second subparagraph of Article 7(2) of Regulation (EC) No 1148/2001 are given in Annex I to this Regulation.Article 3The certificates referred to in the second subparagraph of Article 7(3) of Regulation (EC) No 1148/2001, issued following the checks referred to in Article 1 of this Regulation, must be drawn up on forms in conformity with the model given in Annex II hereto.Article 4This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from the date of publication in the C series of the Official Journal of the European Communities of the notice referred to in Article 7(8) of Regulation (EC) No 1148/2001 relating to the establishment of administrative cooperation between the European Community and South Africa.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 156, 13.6.2001, p. 9.(4) OJ L 345, 29.12.2001, p. 20.ANNEX IOfficial correspondent within the meaning of Article 7(2) of Regulation (EC) No 1148/2001:National Department of Agriculture DPHQPrivate Bag X258Pretoria 0001 South Africa Tel.: (27-12) 3196502 Fax: (27-12) 3265606 Email: smph@nda.agric.zaInspection body within the meaning of Article 7(2) of Regulation (EC) No 1148/2001:PPECB (Perishable Products Export Control Board) PO Box 15289 7500 Panorama, Parow South Africa Tel.: (27-21) 9301134 Fax: (27-21) 9306046 Email: ho@ppecb.comANNEX II>PIC FILE= "L_2002324EN.001302.TIF">